Spofford, J.
The plaintiff sues as assignee of W. R. Rawlings under a trust deed, made in the State of Texas, assigning property for the benefit of certain named creditors.
The object of the suit, by the assignee, is to obtain possession of certain notes or their proceeds, belonging to said Rawlings, but left with Green, Harding if Co. in New Orleans, as collateral security, and still in their hands, in the State of Louisiana.
Seawell Rawlings reside in Texas, the other parties in Louisiana.
Seawell notified Green, Harding & Co. of the assignment by letter. Subsequently the claims of Rawlings in the hands of Green, Harding & Co. were attached in this State, at the suit of Moses Greenwood & Co., Louisiana creditors of Rawlings.
The question is whether Seawell, as assignee of the debtor Rawlings, can now recover to the prejudice of the rights of Greenwood & Co. as attaching creditors.
There is no evidence whatever of the Texas law. Under the law of Louisiana, such an instrument as that under which Seawell asserts his rights, would not be permitted to prejudice the claim of a creditor of Rawlings who attached in the hands of Green, Harding & Co., even though they had been notified of the existence of such deed of trust.
The judgment is, therefore, affirmed, with costs.